Evans, P. J., and Buck, J.,
dissenting. We dissent from the opinion of the majority of the court. The act of 1911 contemplated that whenever an application was made for a change of venue on the ground that there was a probability or danger of lynching or other violence being perpetrated upon the applicant, there should be a hearing before the trial judge. His judgment is predicated upon the evidence, and this court has no constitutional power to reverse that judgment unless it is manifestly apparent that the trial judge has abused his discretion. We do not think the facts in this ease show such abuse of discretion.
It very frequently happens that when a homicide is committed the relatives and friends of the slain man are moved at the time to a high pitch of resentment against the slayer, and give expressions to that resentment. Just after a killing, not infrequently the people in the community are brought, together by a report of the homicide, induced largely by curiosity and a desire to get information respecting the killing. It may be that some one in that gathering may utter inflammatory remarks, but it does not follow that the whole gathering is to be regarded as a mob thirsting for vengeance.
The proof submitted before the judge by the applicant in support of his motion isoin the affidavits of a few men who state that they have heard expressions from citizens of resentment against the accused, and that in their opinion the defendant is in danger of mob violence. One of these witnesses stated that the friends and acquaintances of one of the men alleged to have been killed by the applicant had stated that they were determined that applicant should pay the penalty of death, either on the gallows or by mob violence. The brother and sister of the applicant testified in highly extravagant language, based largely upon their deductions and fears, that applicant is in danger of mob violence. Against this testimony it is shown that about two weeks have elapsed since the arrest of the applicant and his confinement in the county jail. During this period of time people have visited the jail as usual, and there has been no manifestation of a mob spirit or prejudice against the applicant, who is there confined. The officers of the county and jnany substantial citizens, who had opportunity of knowing the *822public sentiment towards applicant, deposed that they had heard no expressions of any intent to do mob violence to the applicant, or that he can not' have a fair and impartial trial in the county. The trial judge was nearer the scene and better acquainted with the temper of tire people than this court. He was better prepared to pass upon the credibility of the witnesses; and we think the testimony is ample to support the conclusion that the applicant is not in any danger of mob violence, and, if tried in the county of the alleged homicide, will receive a fair and impartial trial.